Citation Nr: 0922616	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 5, 2006 
for the grant of a 70 percent rating for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to 
April 1970, and from August 1970 to December 1971.
This matter comes before the Board of Veteran s' Appeals 
(Board) on appeal of an March 2007 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to an earlier 
effective date for the Veteran's 70 percent PTSD disability 
evaluation.

This March 2007 rating decision also granted entitlement to a 
total disability rating based upon individual unemployability 
(TDIU), effective April 5, 2006.  The Veteran indicated in a 
May 2007 notice of disagreement that this TDIU award 
satisfied his pending PTSD increased rating claim.  
Therefore, only the Veteran's PTSD increased rating earlier 
effective date claim is before the Board for consideration.

The Veteran withdrew his request for a hearing in November 
2007.


FINDINGS OF FACT

1.  A February 2004 rating decision established service 
connection for PTSD and assigned a 50 percent disability 
evaluation.

2.  A June 2004 decision review officer decision (DRO) 
established an effective date of April 28, 2003 for the 
initial PTSD disability evaluation.

3.  An August 2006 DRO decision increased this disability 
evaluation to 70 percent, effective April 5, 2006, the date 
of his VA examination.

4.  Prior to February 24, 2006, the Veteran's PTSD manifested 
as occupational and social impairment with disturbances of 
motivation and mood; the record was negative for competent 
medical evidence of impairments in judgment or thinking, 
obsessive rituals, near-continuous panic attacks or 
intermittent illogical, obscure or irrelevant speech.

5.  Subsequent to February 24, 2006, the Veteran's PTSD 
manifested as occupational and social impairment in the areas 
of work, family relations, and mood as well as panic attacks; 
impairments in the areas of judgment and thinking were not 
shown.

6.  It is not factually ascertainable that prior to February 
24, 2006 that the Veteran's occupational and social 
impairments more nearly approximated deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood, due to suicidal ideations, obsessive 
rituals, intermittently illogical speech, near-continuous 
panic attacks, or the neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for an effective date of February 24, 2006 for a 
70 percent PTSD initial disability rating have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran s Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The United States Court of Appeals for Veteran s Claims 
(Court) has held that VCAA notice is not required for appeals 
arising from downstream elements of a claim (such as an 
effective date).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
prejudice in this case.

Regarding VA's duty to assist the Veteran with his claim, all 
pertinent and identified records have been obtained, 
including service treatment records, portions of his service 
personnel records, VA treatment records, and Social Security 
Administration (SSA) records.  The Veteran has received 
necessary examinations.  The Veteran has indicated that there 
is no outstanding evidence to be submitted. Therefore, the 
duty to assist has been met, and the Board will proceed with 
adjudication of the appeal.

Earlier Effective Date

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110, 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A 50 percent rating is warranted if the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  DC 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  A GAF score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  DSM-
IV; 38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995). 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.   An assigned GAF score, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126,  VAOPGCPREC 10-95, 60 Fed. 
Reg. 43186 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Factual Background

Service connection for PTSD was granted in a February 2004 
rating decision, and an initial disability evaluation of 50 
percent was assigned.  A June 2004 decision review officer 
(DRO) decision established an effective date of April 28, 
2003 for this initial disability evaluation.  This disability 
evaluation was subsequently increased to 70 percent in an 
August 2006 DRO decision, with an effective date of April 5, 
2006.  This effective date was assigned primarily on the 
basis of the Veteran's symptom presentation at the April 2006 
VA examination.

An initial VA psychological assessment conducted in September 
2003 reflected the Veteran's complaints of irritability, 
social isolation, sleep disturbances, and feeling angry.  
Hallucinations, delusions and suicidal ideations were denied.  
He was noted to be oriented, with intact memory and a 
dysphoric mood.  An assessment of depression not otherwise 
specified (NOS) was made and a GAF score of 64 was assigned.

Sleep difficulties, anger, intrusive recollections, depressed 
mood and avoidant behaviors were reported in a December 2003 
VA psychological examination.  Delusions, hallucinations, and 
suicidal or homicidal ideations were denied.  The Veteran's 
mood was noted to be depressed.  No impairments of thought 
process or communications were noted by the examiner, and he 
was found to be fully oriented with an intact memory.  The 
examiner noted that he had the ability to maintain personal 
hygiene.  Following this examination, a diagnosis of PTSD 
with depression was made and a GAF score of 51 was assigned.

A November 2004 VA psychiatric treatment note indicated that 
the Veteran had not been filling his prescribed medication 
yet "still claims he has been taking all his medicines."  
Suicidal or homicidal ideations were denied.  The treating 
psychiatrist noted that the Veteran "resent[ed]" that he 
had been previously diagnosed with a personality disorder but 
was unable to "come up with any specific [PTSD] symptoms 
other than paranoia."

A December 2004 VA psychological examination reflected the 
Veteran's complaints of feeling angry daily, daily verbal 
outbursts, hypervigilance, and an inability to handle stress.  
Nightly sleep difficulties, social isolation, and neglect of 
personal hygiene were reported.  The Veteran reported 
marrying his second wife in 2002, that he does not have any 
children, and that he has very little contact with his 
family.  Leisure activities included listening to music and 
exchanging e-mails with his two friends who were fellow 
veterans.  He reported only one suicide attempt since service 
but that he has suicidal ideations occurring two or three 
times weekly without "intention."  He reported on-going 
daily paranoia but denied obsessive or ritualistic behavior 
and panic attacks.  Auditory and visual hallucinations, as 
well as homicidal ideations, were denied. 

Mental status examination conducted at the December 2004 
psychological examination revealed no thought process or 
communication impairments, with memory and intellect grossly 
intact.  The examiner noted that he tended to be "over 
talkative and does get somewhat irritable when pressed for 
specific details."  Although appropriately dressed and 
groomed for the examination, the Veteran reported that this 
was "not typical for him."  The examiner opined that the 
Veteran experiences "significant limitation" due to his 
PTSD as he has low frustration tolerance, becomes easily 
stressed over small things that led to his feelings of anger.  
His on-going feelings of paranoia and distrust of others 
would make work with others "difficult if not impossible."  
Following this examination, diagnoses of chronic PTSD and 
depression, NOS were made and a GAF score of 51 was assigned.

Uncontrollable crying, sleep difficulties, irritability, 
nervousness, social avoidance, a decreased appetite and a 
depressed mood were reported in a February 24, 2006 VA 
psychological assessment.  He was noted to be oriented, with 
intact memory, and with well organized thinking.  The 
examiner described his mood as "dysphoric" with some anger.  
Personality Assessment Inventory results suggest some 
exaggeration of complaints and problems and a defensive 
response style, with the examiner noting that such profiles 
are "usually associated with marked distress and functional 
impairments."  His personality traits were described as 
"problematic" and "quite emotionally labile" which 
manifests as fairly rapid and extreme mood swings.  
Impressions of PTSD and depression NOS were made, and a GAF 
score of 55 was assigned.

The Veteran reported continued nightmares and intrusive 
thought about his war experiences in an April 2006 VA 
psychiatric examination.  Anxiety attacks, irritability, 
uncontrollable crying, sleep difficulties, hypervigilance and 
avoidance of people were also reported.  He reported that his 
wife was "supportive" but that he vents his anger at her.  
Panic attacks occurring mostly during the daytime were 
reported.  His social life consisted of communicating with 
his out-of-state veteran friends and his leisure activities 
included listening to music.  A suicide attempt that occurred 
right after his return from Vietnam was reported.  Delusions, 
hallucinations, impairments in thought process or 
communication were negative.  Suicidal or homicidal ideations 
were denied, and he was noted to have the ability to maintain 
minimal personal hygiene.  Short and long term memory was 
intact.  A diagnosis of PTSD and a GAF score of 50 was 
assigned following this examination and a review of the 
Veteran's claims folder.

The Veteran presented as poorly groomed and with visible 
anxiety and a depressed mood in an October 2006 VA treatment 
note.

Analysis

For the reasons discussed below, the Board finds that the 
appropriate effective date for the 70 percent PTSD disability 
rating is February 24, 2006, the date it became factually 
ascertainable that his symptoms warranted such a rating.

The Veteran contends that he is entitled to an effective date 
of December 3, 2004, the date of his VA examination, as the 
examiner had assigned him a GAF score of 51.  He also 
contends that he was experiencing an anxiety attacks during 
this examination that was not indicated in the examination 
report and that the examiner was "unprofessional."
Consistent PTSD symptoms were reported prior to the February 
24, 2006 VA psychology assessment, including social 
isolation, sleep disturbances, mood disturbances, 
hypervigilance, and paranoia.  Neglect of personal hygiene 
was reported by the Veteran but not observed by the 
examiners.  Hallucinations, delusions, suicidal ideations, 
obsessive rituals and panic attacks were consistently denied 
by the Veteran.  His assigned GAF scores ranged from 51 to 55 
during this time period.  However, the Veteran reported 
worsened symptomatology at his February 2006 VA psychology 
assessment.  Uncontrollable crying was now reported and an 
April 2006 VA examination reflected reports of panic or 
anxiety attacks.  He was noted to be poorly groomed and 
visibly anxious in an October 2006 treatment note.

The competent medical evidence of record does not support nor 
is it factually ascertainable that a 70 percent PTSD 
disability evaluation is warranted prior to February 24, 
2006.  The record is negative for such symptoms as obsessive 
rituals, intermittently illogical or obscure speech, near-
continuous panic attacks or deficiencies in the area of 
judgment and thinking.  Assigned GAF scores during this 
period suggest moderate symptoms.  See DSM-IV.  Panic attacks 
and uncontrollable crying were reported after February 24, 
2006, with the Veteran was noted to be poorly groomed and 
visibly anxious in an October 2006 treatment note.  The 
assigned GAF scores suggest moderate to serious symptoms.  
Id.

The Veteran claims that he is entitled to a 70 percent 
disability evaluation beginning in December 2004 due to his 
GAF score.  As indicated above, the Board must consider all 
the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  Both the assigned GAF score and 
the presenting symptomology suggest moderate impairment prior 
to February 24, 2006, and are otherwise insufficient to 
justify a 70 percent PTSD disability rating.

In addition, although the Veteran now claims to have been 
suffering a panic attack during his December 2004 VA 
examination, the examination report indicated that he denied 
experiencing panic attacks.  This December 2004 examiner 
described the Veteran as over-talkative, that he could be 
"somewhat irritable" when pressed for specific details, and 
that his rate and flow of speech were "somewhat pressured 
and overly detailed," and the examination report is 
otherwise negative for any indication that the Veteran was 
suffering an anxiety attack during this examination.  The 
Board therefore finds the Veteran's contention to lack merit.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date of February 24, 2006 for the 
assignment of a 70 percent disability rating for 
posttraumatic stress disorder is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


